 In the Matter of SAFETY MOTOIi'TRANSIT CORPORATION, ROANOKE RAIL-WAY AND ELECTRIC COMPANY, PETITIONERAND EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE 1368Case No. 5 RM-6SUPPLEMENTAL DECISIONANDORDERMay 6,1949On July 30, 1948, the Board 1 issued a, Decision and Direction ofElection in the above-entitled proceeding.2Thereafter, and pursuantthereto, the Regional, Director for the Fifth Region, on August 19,1948, conducted an.election by secret ballot among certain employeesof the Employer.Upon the conclusion of the election, a Tally ofBallots was furnished the parties in accordance with the Rules andRegulations of the Board.The tally shows that of approximately 61 eligible voters, 60 castballots, of which 26 were for the Union and 34 against the Union.Thereafter, by letter dated August 26, 1948, the Union filed objec-tions to the conduct of the election, alleging : (1) electioneering byrepresentatives of the Employer near the polls; (2) the presence ofrepresentatives of the Employer around or near the polling placeswhile the election was taking place ; and (3) the use of cars of theEmployer to bring voters to the polls.Thereafter, on March 23, 1949, the Regional Director, having con-ducted an investigation, issued his Report on Objections. In hisreport, the Regional Director found no-merit in the objections listedin the Union's letter of August 26, 1948, and recommended that they beoverruled.No exceptions have been filed by either of the parties tothe Regional Director's findings and recommendations with respect tothese objections.Accordingly, we adopt the findings and recommen-dations of the Regional Director and overrule these objections.The Regional Director, however, includes in his report certainfindings and a recommendation with respect to a fourth objection,Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with the Supplemental Proceedings in thiscase, to a three-member panel[Chairman Herzog and Members Houston and Gray].2 78 N. L. R. B. 831.83 N. L. R. B., No. 57.392 SAFETY MOTOR TRANSIT CORPORATION393raised by the Union in January 1949, long after its letter of August26, 1948, described above, and after the period for filing objectionshad closed.The Regional Director found that the fourth objectionraised substantial and material issues with respect to the conduct ofthe election and recommended that the election be set aside.'Thereafter, on March,28,, 1949, .the, Employer filed exceptions tothe Regional Director's report, pointing out,inter alia,that thefourth objection of the Union was not timely presented.We agree,and find, therefore, that the fourth objection of the Union was notproperly within the scope of the, Regional Director's investigationand report.3We make no findings on the merits of this objection.The Employer's exceptionsrto the fourth objection are, for proceduralreasons, hereby sustained.Inasmuch as the tally shows that the Union has failed to secure a.majority of the votes cast, we, find that no question affecting commerceexists concerning the representation of employees of the Employer,within the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.Accordingly, we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives filed herein by the Employer, be, and ithereby is, dismissed.3 See, e. g.,ConsolidatedVultee Aircraft Corporation,72 N. L.R. B. 497.